United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2977
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Marcus L. Wilkins

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: August 26, 2020
                               Filed: August 28, 2020
                                   [Unpublished]
                                   ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Marcus L. Wilkins appeals the sentence the district court1 imposed after he pled
guilty to drug and firearm offenses, pursuant to a plea agreement containing an appeal

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
waiver. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the sentence. Having
jurisdiction under 28 U.S.C. § 1291, this court dismisses the appeal based on the
appeal waiver.

       This court concludes that the appeal waiver is valid, enforceable, and
applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed de
novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal
waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). This court has
also independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and has found no non-frivolous issues for appeal falling outside the scope of the
waiver.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-